          Case 1:20-cv-00698-KRS Document 5 Filed 08/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JONATHAN PAUL NEALY,

               Plaintiff,

vs.                                                          CIV No. 20–00698 KRS

ANDREW SAUL,
Commissioner of the Social
Security Administration,

               Defendant.

                      ORDER GRANTING MOTION TO PROCEED
                   IN FORMA PAUPERIS AND DIRECTING SERVICE

       THIS MATTER coming before the Court upon Plaintiff’s Motion to Proceed in Forma

Pauperis with Financial Affidavit Pursuant to 28 U.S.C. § 1915 (Doc. 2), the Court having

considered the Motion and Affidavit, FINDS that the Motion is well-taken and should be granted.

       IT IS HEREBY ORDERED that this action is authorized to proceed without the

prepayment of the filing fee, costs, or security therefore, pursuant to 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

Summons and Complaint on the United States Attorney, the Attorney General, and the Office of

General Counsel, in accordance with Fed. R. Civ. P. 4(c)(3).




                                                     ____________________________________
                                                     HONORABLE KEVIN SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
